IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA,
Plaintiff, No. CV 17-54-H-SEH

VS.

CARRIE PFLEGER ROBERTSON,
INDIVIDUALLY and as PERSONAL
REPRESENTATIVE OF THE
ESTATE OF JOSEPH ROBERTSON,

Defendants.

 

 

ORDER

OnJ anuary 24, 2020, Plaintiff filed an Unopposed Motion to Substitute

Carrie Robertson!

ORDERED:

kt. The Unopposed Motion to Substitute Carrie Robertson? is

GRANTED.

 

' Doc. 109.
2 Doc. 109.
2. Carrie Robertson, as the Personal Representative of the Estate of
Joseph Robertson, deceased, is substituted as a defendant in replacement of Joseph
Robertson.

3. The caption of the case is amended to reflect the substitution.

DATED this 3/ “day of January, 2020.

oon SHoclblen

“3AM E. HADDON
United States District Judge
